Freedman, J.
Found as facts substantially as follows :
I. That the plaintiffs and the defendant purchased the lot mentioned in the first cause of action in the complaint upon joint account, and the parties to this action agreed between themselves that the plaintiffs should have one-half of the profits and bear one-half of the losses, and the defendant should have one-half of the profits and bear one-half of the losses; and the defendant requested the plaintiffs to advance the whole of the purchase-money, and agreed to repay the plaintiffs one-half part thereof, with such other advances and payments which might be made by the plaintiffs, for or on account of said premises described in the first cause of action, with the interest thereon; and that the plaintiffs have advanced and paid, for and on account of the land mentioned in the first cause of *192action under the said agreement, with the accrued interest up to the 3d day of October, 1877, the sum of $8,361.62, and there was due to the plaintiffs from the defendant, on the said 3d day. of October, 1877, one-half part thereof, to wit, the sum of $4,180.81.
II. That the plaintiffs and the defendant purchased the lots mentioned in the second cause of action in the complaint upon joint account, and the parties to this action agreed between themselves that the plaintiffs should have two-thirds of the profits and bear two-thirds of the losses, and the defendant should have one:third of the profits and bear onethjrd of the losses; and the defendant requested the plaintiffs to advance the whole of the purchase-money and agreed to repay the plaintiffs the one-third part thereof, with such other advances and payments which might be made by the plaintiffs for or on account of said premises described in the second cause of action, with the interest thereon; and that the plaintiffs have advanced and paid for and on account of the land mentioned in the second cause of action under said agreement, with the accrued interest up to the 3d day of October, 1877, the sum of $35,322:52, and there was due to the plaintiffs from the defendant, on the said 3d day of October, 1877, one-third part thereof, to wit, the sum of $11,074.17.
III. That the plaintiffs, prior to this action, offered to convey to the defendant one-half of the premises firstly described in the complaint, and one-third of the premises secondly described in the complaint, and requested the defendant to pay the plaintiffs for their said advances and payments so made as aforesaid, which the defendant refused so to do.
IY. That both sums aforesaid, due to the plaintiffs from the defendant aforesaid, on the 3d day of October, 1877, amount to'the sum of $15,954.98.
And as conclusion of law: That plaintiffs are entitled to judgment, with costs, and an extra allowance of five per cent on the sum of $15,954.98.
Judgment ordered accordingly.